— Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered February 15, 2001, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The jury was presented with conflicting expert testimony regarding the cause of death, and the record supports its decision to credit the People’s expert testimony (see People v Miller, 91 NY2d 372, 380 [1998]). Concur — Andrias, J.P., Saxe, Friedman, Marlow and Nardelli, JJ.